PER CURIAM. Guillermo Chan Sanchez directly appeals the sentence the district court1 imposed after he pleaded guilty to immigration and drug offenses. His counsel has moved for leave to withdraw, and has filed a brief under Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), suggesting that the sentence is substantively unreasonable. After careful review, we conclude that the district court did not impose a substantively unreasonable sentence. See United States v. Salazar-Aleman, 741 F.3d 878, 881 (8th Cir. 2013) (discussing appellate review of sentencing decisions). In addition, having independently reviewed the record under Penson v. Ohio, 488 U.S. 75, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), we find no nonfrivolous issues for appeal. Accordingly, we affirm the judgment, and we grant counsel’s motion to withdraw.  , The Honorable Stephanie M. Rose, United States District Judge for the Southern District of Iowa.